Title: From Thomas Jefferson to Aaron Burr, 7 January 1799
From: Jefferson, Thomas
To: Burr, Aaron


          
            Dear Sir
            Philadelphia Jan. 7. 99.
          
          I wrote you some time before I left home on the subject of my friend Currie’s affair but lest that letter should not have [come to hand] I trouble you with this merely to enquire in what state his suit against Morris [is]. and I should not have done it but that you had supposed that, if terminated favorably at all, it would be before this time. a line of information will be acceptable.
          A want of confidence in our posts prevents my saying any thing on political subjects, further than that it is proposed (and no doubt will be agreed) to commence a great naval power by building 12 ships of [74. guns,] 12 frigates and from 25 to 30 smaller vessels, say a fleet of 50. ships. the first cost 10. millions of Doll. the annual expenses between 5. & 6 millions. thus our navy alone will cost us annually 1 ½ Dollars a head besides the first cost. add the army, civil list, & interest of the debt, and estimate the amount. I am Dear Sir
          Your friend & servt
          
            Th: Jefferson
          
        